—Order, Family Court, New York County (Mary E. Bednar, J.), entered December 18, 1992, which, insofar as appealed from, ordered that the child be discharged to the biological mother as soon as housing could be obtained, unanimously reversed, on the law and the facts, and remanded for a new Social Services Law § 392 hearing, without costs.
The Family Court erred since its disposition was not made in accordance with the best interests of the child pursuant to Social Services Law § 392 (6). The court’s remarks indicate that it focused almost exclusively upon fashioning the best solution for the mother, rather than the child. Furthermore, at the time of the hearing, a discharge of the child to the mother presented a grave risk of danger to the child since the record was replete with evidence that the mother had recently committed acts of physical violence against the child and was incapable of providing him adequate care. Accordingly, we direct that there be a new hearing and determination in accordance with Social Services Law § 392 (Matter of Michael B., 80 NY2d 299), which is the relief sought by the law guardian and the foster care agency in whose care are both the mother and child. Concur — Carro, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.